DETAILED ACTION
Status of Claims: Claims 1-8 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,999,878. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-3 of U.S. Patent No. 10,999,878 contain(s) every element of claims 1, 3, 5, and 7 of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).” Claims 1, 3, 5, and 7 are generic to the species of invention covered by claims 1-3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 1, 3, 5, and 7 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoffmann (US 20160337454 A1).
Regarding claim 1, Hoffmann discloses a communication system comprising: a mobility management apparatus configured to perform mobility 5management of a communication terminal; a communication apparatus for control plane configured to transmit control plane data related to the communication terminal; and a communication apparatus for user plane configured to transmit user plane data related to the communication terminal (fig. 1 and paragraphs [0108] [0131]), 10wherein the mobility management apparatus selects the communication apparatus for control plane (paragraph [0104]; at MME in first step, SGW-C or PGW-C is selected), wherein the mobility management apparatus sends information for selecting the communication apparatus for user plane to the communication apparatus for control plane (paragraph [0125]; information regarding SGW-U and PGW-U (IDs of SGW-U and PGW-U) is obtained from DNS by MME in S1 and sent to SGW-C and PGW-C (selected in first step) in S2) (paragraph [0123]; xGW-U IDs to be signaled from MME to the SGW-C and PGW-C), and 15wherein the communication apparatus for control plane selects the communication apparatus for user plane based on the information (paragraph [0105]; after the SGW-C and PGW-C had been selected, selection of U-plane entities (SGW-U and PGW-U) is performed by the SGW-C or the PGW-C).
Regarding claim 2, Hoffmann further suggests wherein the mobility management apparatus selects the 20communication apparatus for control plane based on information on data network by the communication terminal (paragraph [0120]; control planes of elements (SGW and PGW) can be selected based on location of the eNB serving the UE (correlation between ID and location)).
Regarding claim 3, Hoffmann discloses a communication method for a communication system, the communication method comprising: 25selecting, by a mobility management apparatus that performs mobility management of a communication terminal, a communication apparatus for control plane that transmits control plane data related to the communication terminal (paragraph [0104]; at MME in first step, SGW-C or PGW-C is selected); sending, by the mobility management apparatus, information for 30selecting a communication apparatus for user plane that transmits user plane data related to the communication terminal (paragraph [0125]; information regarding SGW-U and PGW-U (IDs of SGW-U and PGW-U) is obtained from DNS by MME in S1 and sent to SGW-C and PGW-C (selected in first step) in S2) (paragraph [0123]; xGW-U IDs to be signaled from MME to the SGW-C and PGW-C); selecting, by the communication apparatus for control plane, the communication apparatus for user plane based on the information (paragraph [0105]; after the SGW-C and PGW-C had been selected, selection of U-plane entities (SGW-U and PGW-U) is performed by the SGW-C or the PGW-C).  
Regarding claim 4, Hoffmann further suggests wherein the mobility management apparatus selects the communication apparatus for control plane based on information on data network by the communication terminal (paragraph [0120]; control planes of elements (SGW and PGW) can be selected based on location of the eNB serving the UE (correlation between ID and location).  
Regarding claim 5, Hoffmann discloses a mobility management apparatus comprising: a processor that: performs mobility management of a communication terminal; and selects a communication apparatus for control plane that transmits 10control plane data related to the communication terminal (paragraph [0104]; at MME in first step, SGW-C or PGW-C is selected); and a transmitter that sends information for selecting a communication apparatus for user plane that transmits user plane data related to the communication terminal to the communication apparatus for control plane (paragraph [0125]; information regarding SGW-U and PGW-U (IDs of SGW-U and PGW-U) is obtained from DNS by MME in S1 and sent to SGW-C and PGW-C (selected in first step) in S2) (paragraph [0123]; xGW-U IDs to be signaled from MME to the SGW-C and PGW-C) (paragraph [0105]; after the SGW-C and PGW-C had been selected, selection of U-plane entities (SGW-U and PGW-U) is performed by the SGW-C or the PGW-C).  
Regarding claim 6, Hoffmann further suggests wherein the processor selects the communication apparatus for control plane based on information on data network by the communication terminal (paragraph [0120]; control planes of elements (SGW and PGW) can be selected based on location of the eNB serving the UE (correlation between ID and location).  
Regarding claim 7, Hoffmann discloses a method for a mobility management apparatus that performs mobility management of a communication terminal, the method comprising: selecting a communication apparatus for control plane that 25transmits control plane data related to the communication terminal (paragraph [0104]; at MME in first step, SGW-C or PGW-C is selected); and sending information for selecting a communication apparatus for user plane that transmits user plane data related to the communication terminal to the communication apparatus for control plane (paragraph [0125]; information regarding SGW-U and PGW-U (IDs of SGW-U and PGW-U) is obtained from DNS by MME in S1 and sent to SGW-C and PGW-C (selected in first step) in S2) (paragraph [0123]; xGW-U IDs to be signaled from MME to the SGW-C and PGW-C) (paragraph [0105]; after the SGW-C and PGW-C had been selected, selection of U-plane entities (SGW-U and PGW-U) is performed by the SGW-C or the PGW-C).  
30 Regarding claim 8, Hoffmann further suggests wherein the mobility management apparatus selects the communication apparatus for control plane based on information on data network by the communication terminal (paragraph [0120]; control planes of elements (SGW and PGW) can be selected based on location of the eNB serving the UE (correlation between ID and location).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde et al. (US 20150117408 A1) in view of Bhaskaran et al. (US 20170126618 A1).
Regarding claim 1, Kedalagudde et al. disclose a communication system comprising: a mobility management apparatus configured to perform mobility 5management of a communication terminal; a communication apparatus for control plane configured to transmit control plane data related to the communication terminal; and a communication apparatus for user plane configured to transmit user plane data related to the communication terminal; wherein the mobility management apparatus selects the communication apparatus for control plane (paragraph [0050]; MME is configured to perform the SGW and PGW selection for processing control data); wherein the mobility management apparatus sends information for selecting the communication apparatus for user plane to the communication apparatus for control plane (paragraph [0069-0070]; MME may transmit a create session request message to the selected SGW-C. The create session request message may include GTP-C TEID of the MME 160, GTP-C TEID of the SGW-C 152 and the GTP-U TEID of the SGW-U 122). However, Kedalagudde et al. may not explicitly suggest wherein the communication apparatus for control plane selects the communication apparatus for user plane based on the information. Bhaskaran et al. from the same or similar field of endeavor suggest wherein the communication apparatus for control plane selects the communication apparatus for user plane based on the information (paragraphs [0025]; MME sends a ULI to SGW-C for use in SGW-U selection. The ULI can be sent in a service request (session creation) or handover (modify bearer request)) (paragraph [0056]; the MME notifies PGW-C and SGW-U of the ULI. The SGW-C and PGW-C execute SGW-U selection and PGW-U selection respectively) (paragraph [0127]; the MME can set an indication bit in the message indicating that the ULI inclusion is to aid the SGW-C in selecting SGW-U). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in Kedalagudde et al.’s method/system where the communication apparatus for control plane selects the communication apparatus for user plane based on the information as suggested by Bhaskaran et al. The motivation would have been to enable providing services to the user based on the mobility and connectivity of the user to increase user experience while minimizing impact of the MME when the mobility of the UE changes.
Regarding claim 3, Kedalagudde et al. disclose a communication method for a communication system, the communication method comprising: 25selecting, by a mobility management apparatus that performs mobility management of a communication terminal, a communication apparatus for control plane that transmits control plane data related to the communication terminal (paragraph [0050]; MME is configured to perform the SGW and PGW selection for processing control data); sending, by the mobility management apparatus, information for 30selecting a communication apparatus for user plane that transmits user plane data related to the communication terminal (paragraph [0069-0070]; MME may transmit a create session request message to the selected SGW-C. The create session request message may include GTP-C TEID of the MME 160, GTP-C TEID of the SGW-C 152 and the GTP-U TEID of the SGW-U 122). However, Kedalagudde et al. may not explicitly suggest selecting, by the communication apparatus for control plane, the communication apparatus for user plane based on the information. Bhaskaran et al. from the same or similar field of endeavor suggest selecting, by the communication apparatus for control plane, the communication apparatus for user plane based on the information (paragraphs [0025]; MME sends a ULI to SGW-C for use in SGW-U selection. The ULI can be sent in a service request (session creation) or handover (modify bearer request)) (paragraph [0056]; the MME notifies PGW-C and SGW-U of the ULI. The SGW-C and PGW-C execute SGW-U selection and PGW-U selection respectively) (paragraph [0127]; the MME can set an indication bit in the message indicating that the ULI inclusion is to aid the SGW-C in selecting SGW-U). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in Kedalagudde et al.’s method/system the step of selecting, by the communication apparatus for control plane, the communication apparatus for user plane based on the information as suggested by Bhaskaran et al. The motivation would have been to enable providing services to the user based on the mobility and connectivity of the user to increase user experience while minimizing impact of the MME when the mobility of the UE change.		
Regarding claim 5, Kedalagudde et al. disclose a mobility management apparatus comprising: a processor that: performs mobility management of a communication terminal (paragraph [0050]; MME is configured to perform the SGW and PGW selection for processing control data); and selects a communication apparatus for control plane that transmits 10control plane data related to the communication terminal (paragraph [0069-0070]; MME may transmit a create session request message to the selected SGW-C. The create session request message may include GTP-C TEID of the MME 160, GTP-C TEID of the SGW-C 152 and the GTP-U TEID of the SGW-U 122). However, Kedalagudde et al. may not explicitly suggest sending information for selecting a communication apparatus for user plane that transmits user plane data related to the communication terminal to the communication apparatus for control plane. Bhaskaran et al. from the same or similar field of endeavor suggest sending information for selecting a communication apparatus for user plane that transmits user plane data related to the communication terminal to the communication apparatus for control (paragraphs [0025]; MME sends a ULI to SGW-C for use in SGW-U selection. The ULI can be sent in a service request (session creation) or handover (modify bearer request)) (paragraph [0056]; the MME notifies PGW-C and SGW-U of the ULI. The SGW-C and PGW-C execute SGW-U selection and PGW-U selection respectively) (paragraph [0127]; the MME can set an indication bit in the message indicating that the ULI inclusion is to aid the SGW-C in selecting SGW-U). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in Kedalagudde et al.’s method/system the step of sending information for selecting a communication apparatus for user plane that transmits user plane data related to the communication terminal to the communication apparatus for control plane as suggested by Bhaskaran et al. The motivation would have been to enable providing services to the user based on the mobility and connectivity of the user to increase user experience while minimizing impact of the MME when the mobility of the UE changes.
Regarding claim 7, Kedalagudde et al. disclose a method for a mobility management apparatus that performs mobility management of a communication terminal, the method comprising: selecting a communication apparatus for control plane that 25transmits control plane data related to the communication terminal (paragraph [0050]; MME is configured to perform the SGW and PGW selection for processing control data) (paragraph [0069-0070]; MME may transmit a create session request message to the selected SGW-C. The create session request message may include GTP-C TEID of the MME 160, GTP-C TEID of the SGW-C 152 and the GTP-U TEID of the SGW-U 122). However, Kedalagudde et al. may not explicitly sending information for selecting a communication apparatus for user plane that transmits user plane data related to the communication terminal to the communication apparatus for control plane. Bhaskaran et al. from the same or similar field of endeavor suggest sending information for selecting a communication apparatus for user plane that transmits user plane data related to the communication terminal to the communication apparatus for control (paragraphs [0025]; MME sends a ULI to SGW-C for use in SGW-U selection. The ULI can be sent in a service request (session creation) or handover (modify bearer request)) (paragraph [0056]; the MME notifies PGW-C and SGW-U of the ULI. The SGW-C and PGW-C execute SGW-U selection and PGW-U selection respectively) (paragraph [0127]; the MME can set an indication bit in the message indicating that the ULI inclusion is to aid the SGW-C in selecting SGW-U). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in Kedalagudde et al.’s method/system the step of sending information for selecting a communication apparatus for user plane that transmits user plane data related to the communication terminal to the communication apparatus for control plane as suggested by Bhaskaran et al. The motivation would have been to enable providing services to the user based on the mobility and connectivity of the user to increase user experience while minimizing impact of the MME when the mobility of the UE changes.		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476